Citation Nr: 9930849	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, and her attorney




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran was found dead on September 30, 1991.

2.  The death certificate shows that the immediate cause of 
death was drowning.  

3.  At the time of the veteran's death, service connection 
was in effect for lumbosacral strain, evaluated at 20 
percent.  

4.  The veteran's service-connected lumbosacral strain did 
not cause or contributed substantially and materially to 
cause death.




CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause his 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The death certificate shows that the veteran died in 
September 1991.  He was fifty-two years old.  According to 
the death certificate, the immediate cause of death was 
drowning.  

At the time of the veteran's death, service connection was in 
effect for lumbosacral strain, rated as 20 percent disabling.

Service medical records show that the veteran sustained a 
contusion of the lower dorsal spine when he fell down a 
flight of stairs.  

The veteran was accorded a VA orthopedic examination in 
November 1958.  On examination, slight tenderness was noted 
over the lumbar spine.  There was an increased steepness of 
the lumbosacral angle.  Forward bending was painful and 
limited to 100 degrees.  X-rays showed degenerative joint 
disease.  

Private medical records dated in November 1987 show that the 
veteran was seen with complaints of low back pain.  On 
examination, the sacrum was tender.  He was able to flex his 
back to 1 foot from the floor.  There were no sensory or 
motor deficits noted.  

The veteran was accorded a VA orthopedic examination in 
December 1987.  At that time, he reported constant pain and 
slight feeling of numbness on both lower extremities.  On 
examination, the veteran's gait was described as normal.  He 
was able to walk on his heels and toes.  He had two plus pain 
in his lower back, two plus tenderness was noted, and one 
plus muscle spasms, paralumbar.  Full range of motion was 
noted.  Straight leg raising was to 60 degrees bilaterally 
associated with two plus pain in the lower back.  

VA outpatient treatment records dated in March 1988 to March 
1989 show that the veteran was seen with complaints of 
increasing difficulty with ambulation.  He reported that his 
arms and legs became numb when he slept on his back.  On 
examination, there was decreased straight leg raising and 
range of motion.  There was a positive scoliotic pattern.   

The veteran was accorded a VA orthopedic examination in May 
1989.  On examination, his gait was described as normal.  It 
was noted that when he arose from a sitting position that the 
first steps were antalgic.  The veteran was able to get on 
and off the examining table without assistance.  The lumbar 
spine revealed a loss of lumbar lordosis.  There was 
percussion tenderness over the L3-4 spinous processes.  There 
was no muscle spasm.  He was able to demonstrate straight leg 
on raising on the left to 45 degrees with a pulling pain in 
his lumbar area.  He was able to demonstrate straight leg 
raising on the right to 55 degrees with the same pulling pain 
in the lumbar area.  The veteran was able to toe and heel 
walk albeit soreness in the lumbar area.  Range of motion was 
as follows: flexion was to 50 degrees, extension was to 10 
degrees, lateral motion was to 15 degrees, rotation was to 30 
degrees.  All ranges of motion produced pain at maximum 
motion.  The impression was lumbosacral strain, superimposed 
on unstable lumbosacral spine.  

VA consultation report dated in January 1990 shows that the 
veteran wore a back brace for his service-connected 
disability.

Private medical report from Maricopa County Department of 
Health Services dated in May 1991 shows that the veteran 
reported that he had sustained a back injury while in service 
and had experienced back pain since.  On examination, the 
veteran was noted to arise and walk stiffly and slowly 
leaning toward the left side.  After a few steps the veteran 
was able to negotiate fairly rapidly.  While sitting in a 
chair, the veteran constantly moved around in different 
positions.  There was no atrophy or wasting of any muscle 
group.  There was significant limitation of motion of the 
lumbosacral spine and soreness of the paralumbar musculature.  
There was no definite sensory changes found on neurological 
examination.  The impression was chronic lumbosacral strain 
syndrome and lumbosacral pain syndrome.  

In a medical examiner's report dated in October 1991, Fred 
Walker M.D. reported that the veteran's death was an 
accident.  He reported that the veteran's had been hiking in 
a remote area and was found in a deep pool in a creek.  It 
was noted that it appeared that the veteran might have 
slipped and fallen.  He further reported that after the 
autopsy he spoke with the veteran's wife.  She reported that 
there was an interval of about twenty minutes between the 
time the veteran reportedly cried out for help and the time 
the body was discovered.  She reported a positive history for 
ongoing disability and discomfort with back pain.  The spouse 
had suggested that the veteran's back disability might have 
played a role in rendering the veteran unable to recover from 
a slip or an awkward perch on the steep bank above the water.  

An autopsy report shows pathological diagnoses of drowning, 
heavy wet lungs, corrugated palmar and plantar skin; 
abrasions to the face, incised wound, left index finger, 
atherosclerosis, coronary arteries, mild, postmortem 
decomposition, early, and obesity.  The veteran's body was 
described as that of a muscular and mildly obese male, 
appearing his recorded age of 52 years.  The body measured 72 
inches in length and weighed 207 pounds.  Rigor mortis was 
passing.  Purple livor mortis was fixed posteriorly.  A 4 x 4 
inch cluster of abrasions of the anterior face was centered 
in the midline over the nose.  Microscopic findings were as 
follows: Sections from the heart, lung, and kidney confirmed 
gross findings.  The liver showed moderate polyploidy and 
mild steatosis.  The left index finger skin showed epidermal 
discontinuity.  The index finger wound was noted to have 
occurred sometime before the terminal episode.

The appellant was accorded a personal hearing in September 
1992.  At that time she testified had known the veteran for 
fourteen years, knew he had a bad back and that the veteran 
was a good swimmer.  She testified that the veteran drowned 
because his back went into spasm.  She testified that there 
was nothing else that could have caused the veteran to drown.  
She reported that the veteran had experienced a back spasm 
approximately one month prior to his death.  She reported 
that the episode took place in a K-Mart parking lot.  She 
described the incident as "back locked up." She further 
testified that there was no one with the veteran when drowned 
but he was heard to call for help.  The appellant testified 
that the pools the veteran was swimming in were not large.  
She testified that he had enough experience not to dive head 
first.  The appellant's attorney argued that whatever 
happened to the veteran occurred while his head was above 
water as he yelled out for help.  He asserted that this was 
consistent with the sudden oncoming of a back spasm. 

In a statement dated in July 1993, David Blanchard, D.O., 
reported that he had reviewed literature submitted the 
appellant's then attorney and opined that the death of the 
veteran was to a reasonable degree of medical probability, 
most likely a result of complete incapacitation due to a 
lumbar muscle spasm or associated somatic dysfunction which 
resulted in drowning.  He further reported that the mechanism 
of the veteran's injury, ruled out trauma, foul play and 
other acute medical conditions, and in view of the fact that 
a similar "lock up" type mechanism had occurred while 
walking through a store, there was "consistent data to a 
reasonable degree of medical probability that the veteran 
drowned under the circumstances above."  

The entire claims folder was referred for review and opinion 
from the Chief Medical Director of the Veterans Health 
Administration (VHA Opinion), in August 1999.  In a response 
received in October 1999, the physician reported that it was 
unlikely that the veteran's service-connected lumbosacral 
condition contributed to or caused his drowning.  He further 
noted that lumbar muscle spasm in the face of a diagnosis of 
lumbosacral spondylolysis was usually the result of 
activities performed in a gravity environment.  One of the 
treatments for lumbosacral spondylolysis is swim therapy, 
whereby the individual's body experiences decreased forces of 
gravitation.  The effect of the water in the pool would 
typically decrease axial load and gravitational forces across 
the muscles rather than enhance them.  

The physician concluded that the clearly documented absence 
of any previous neurologic abnormalities make it less likely 
that any lumbosacral condition contributed to the terminal 
event, especially in the face of the more likely 
contributions from increased cardiovascular demand during 
vigorous hiking and swimming activities in a fifty-two year 
old male with pre-existing factors of mild obesity, mild 
atherosclerotic cardiovascular disease, and partially 
digested food in the gastric contents.  

Pertinent Law and Regulations

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).

For service connection for the cause of death of a veteran, 
the first requirement, (evidence of a current disability), 
will always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements (incurrence in service and nexus) must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (1999).

Analysis

The appellant has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, she 
has submitted a claim that is plausible.  In this case, a 
physician has suggested that there is a relationship between 
the service-connected lumbosacral strain and drowning which 
caused the veteran's death. 

Since this claim is well grounded, VA has a duty to assist 
the appellant with the development of her claim.  The Board 
also concludes that VA has complied with its duty to assist 
the appellant with the development of her claim.  It has 
sought all known pertinent treatment records and has sought 
the opinion of an independent medical expert.  The question 
then becomes whether the evidence is in the appellant's favor 
or at least in equipoise, in which case the claim is allowed, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.

The evidence in favor of the appellant's claim consists of 
her contentions and the medical opinion dated in July 1993 
wherein, a physician opined that the veteran's death was to a 
reasonable degree of medical probability, most likely a 
result of complete incapacitation due to a lumbar muscle 
spasm or associated somatic dysfunction which resulted in a 
drowning.  However, there is no indication that the physician 
examined the claims folder, nor did he account for the 
possible effect of the non-service connected disabilities or 
the apparently vigorous exercise the veteran had just engaged 
in.

The evidence against the veteran's claim includes the absence 
of any neurologic abnormalities, other pre-existing factors 
including mild obesity, mild atherosclerotic cardiovascular 
disease, partially digested food in the gastric contents, and 
the reasoned independent medical opinion.  The independent 
medical opinion is the most persuasive piece of evidence 
since it was the product of a review of the entire claims 
folder, was specific, and provided reasons for its 
conclusions.

The October 1999 reviewer specifically noted that there was 
no comment about the lumbosacral anatomy in the autopsy 
report.  The appellant offered to the medical examiner her 
theories as to the role of the service connected disability 
in causing the veteran's death, however, the medical 
examiner's report and the autopsy report do not contain any 
conclusions that the service connected back disability played 
any role in causing the veteran's death.  

While the appellant and her attorney have expressed their 
beliefs that the veteran's service-connected lumbosacral 
strain caused the fatal drowning, they are not medically 
qualified to render opinions as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of death.  


ORDER

Service connection for the cause of death is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

